Case 2:19-cv-00571-JRS-MJD Document 53 Filed 11/23/20 Page 1 of 8 PageID #: 263




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

 JOSHUA WAYNE MURPHY,                                    )
                                                         )
                               Plaintiff,                )
                                                         )
                          v.                             )      No. 2:19-cv-00571-JRS-MJD
                                                         )
 COMMISSIONER, INDIANA DEPARTMENT                        )
 OF CORRECTION,                                          )
                                                         )
                               Defendant.                )


             ENTRY DENYING MOTION FOR PRELIMINARY INJUNCTION

                                            I. Factual Background

        This civil rights action concerns plaintiff Joshua Murphy's claims that the defendant,

 Commissioner of the Indiana Department of Correction (IDOC), has burdened his freedoms to

 exercise his religious beliefs in violation of the First Amendment and the Religious Land Use and

 Institutionalized Persons Act (RLUIPA). Mr. Murphy contends that he is a Sunni Muslim, but the

 IDOC will not provide him a halal meal tray while it provides kosher trays to other prisoners at no

 cost. Dkt. 3 at 2. He also claims that the IDOC sells halal food through the commissary, but the

 prices are too expensive for Muslims to pay. Id.

        On July 29, 2020, Mr. Murphy filed a motion for preliminary injunction asking the Court

 to order the IDOC to provide him with a halal meal or halal pre-packages four times per week until

 his release. Dkt. 45. The defendant filed a response in opposition on August 12, 2020. Dkt. 48. Mr.

 Murphy filed his reply on August 25, 2020. Dkt. 51.

        Mr. Murphy contends that he has been "denied all access" to halal meat or a halal meal tray

 for eleven months while being incarcerated at Wabash Valley Correctional Facility. Dkt. 46 at 3.
Case 2:19-cv-00571-JRS-MJD Document 53 Filed 11/23/20 Page 2 of 8 PageID #: 264




 Mr. Murphy states that if inmates cannot buy the halal meals from the commissary due to cost,

 "they have to eat Kosher which is not Halal." Id.

                                          II. Legal Standard

         "A preliminary injunction is an extraordinary remedy." HH-Indianapolis, LLC v. Consol.

 City of Indianapolis and Cty. of Marion, Ind., 889 F.3d 432, 437 (7th Cir. 2018) (internal quotation

 omitted). "A party seeking a preliminary injunction must satisfy all three requirements in the

 threshold phase by showing that (1) it will suffer irreparable harm in the period before the

 resolution of its claim; (2) traditional legal remedies are inadequate; and (3) there is some

 likelihood of success on the merits of the claim." Id. (internal quotation omitted). In addition, a

 portion of the Prison Litigation Reform Act provides as follows:

         Preliminary injunctive relief must be narrowly drawn, extend no further than
         necessary to correct the harm the court finds requires preliminary relief, and be the
         least intrusive means necessary to correct that harm. The court shall give substantial
         weight to any adverse impact on public safety or the operation of a criminal justice
         system caused by the preliminary relief and shall respect the principles of comity
         set out in paragraph (1)(B) in tailoring any preliminary relief.

 18 U.S.C.A. § 3626(a)(2).

         "This section of the PLRA enforces a point repeatedly made by the Supreme Court in cases

 challenging prison conditions: [P]rison officials have broad administrative and discretionary

 authority over the institutions they manage." Westefer v. Neal, 682 F.3d 679, 683 (7th Cir. 2012)

 (internal quotation omitted).

         Claims under both RLUIPA and the First Amendment are evaluated under the substantial

 burden test, which requires the plaintiff to show that the defendants substantially burdened his free

 exercise rights. See Patel v. Bureau of Prisons, 515 F.3d 807, 814 (8th Cir. 2008) ("[T]he same

 definition of 'substantial burden' applies under the Free Exercise Clause, RFRA, and RLUIPA").

 "[A] substantial burden on the free exercise of religion . . . is one that forces adherents of a religion

                                                    2
Case 2:19-cv-00571-JRS-MJD Document 53 Filed 11/23/20 Page 3 of 8 PageID #: 265




 to refrain from religiously motivated conduct, inhibits or constrains conduct or expression that

 manifests a central tenet of a person's religious beliefs, or compels conduct or expression that is

 contrary to those beliefs." Koger v. Bryan, 523 F.3d 789, 798 (7th Cir. 2008) (internal quotation

 and citated omitted). It is not for the Court to determine whether the plaintiff's "religious beliefs

 are mistaken or insubstantial. Instead our narrow function . . . in this context is to determine

 whether the line drawn reflects an honest conviction." Burwell v. Hobby Lobby Stores, 573 U.S.

 682, 725 (2014) (internal quotation omitted). "[A] substantial burden can exist even if alternatives

 to enduring it are available." Njie v. Dorethy, 766 F. App'x 387, 391 (7th Cir. 2019) (citing Hobby

 Lobby, 573 U.S. at 720-23).

        Once a RLUIPA plaintiff shows that the defendant has substantially burdened his free

 exercise of his sincerely held religious beliefs, the burden shifts to the defendant to show that its

 policy represents the least restrictive means to further a compelling government interest. Holt v.

 Hobbs, 135 S. Ct. 853, 863 (2015). This is "the most demanding test known to constitutional law."

 City of Boerne v. Flores, 521 U.S. 507, 544 (1997). Even so, RLUIPA "affords prison officials

 ample ability to maintain security." Holt, 135 S. Ct. at 866. "[P]rison security is a compelling state

 interest, and . . . deference is due to institutional officials' expertise in this area." Cutter v.

 Wilkinson, 544 U.S. 709, 725 n.13 (2005).

                                           III. Discussion

        The defendant Commissioner argues that Mr. Murphy does presently receive kosher meal

 trays "which satisfy the requirements for Halal and all typical Islamic dietary requirements." Dkt.

 48 at 2 (citing Jones v. Carter, 915 F.3d 1147, 1148 (7th Cir. 2019)). He further asserts that Mr.

 Murphy "does not claim that his particular practice of Islam requires the provision of Halal meat"

 and states in his complaint that "he merely wants Halal food." Id. Thus, the Commissioner argues,



                                                   3
Case 2:19-cv-00571-JRS-MJD Document 53 Filed 11/23/20 Page 4 of 8 PageID #: 266




 Mr. Murphy fails to establish that he is entitled to preliminary injunctive relief, that he is likely to

 succeed on the merits, and that he will suffer irreparable harm. Id. at 3. The Court agrees that Mr.

 Murphy has not established that he is entitled to preliminary injunctive relief.

        As set forth in his complaint, Mr. Murphy's claims concern the IDOC's failure to give out

 "halal trays" and makes no mention that his religious beliefs require him to eat halal meat, nor do

 his claims state why kosher trays are inadequate. Dkt. 1. Mr. Murphy states that the relief he seeks

 is for halal food to be given out "to any Muslin that wants it" and for commissary prices for halal

 items to be reduced. Id. In his motion, Mr. Murphy states he has been deprived of a "halal meal

 tray" and is constantly being forced to eat "meat un-halal meal"—or "kosher food." Dkt. 45 at 1-

 3. In his brief, Mr. Murphy states that the IDOC has failed to provide him with "Regular Halal

 Food with Respect to Plaintiff Islamic Beliefs" but does not identify his specific beliefs, any foods

 that he cannot have in his diet, or how in conjunction with his beliefs the kosher meals are not

 halal. Dkt. 46 at 4. He generally claims that kosher food is not halal. Dkt. 45 at 2. Mr. Murphy

 requests that he be provided with at least four (4) "halal meal or halal meat" or "halal [pre]-

 packages" per week until his release. Id. at 3; dkt. 46 at 8.

        Only in his reply1 does Mr. Murphy state the religious sect that he follows called "Figh of

 Abu HanaFi, AKA the HanaFi Figh," and that the meat on the kosher and Passover trays are all

 that he claims to not be halal due to the manner of slaughter. 2 Dkt. 51 at 3-5 (emphasis added).




 1
   Mr. Murphy is reminded that the Court need not consider new arguments raised in a reply. "[W]e
 have repeatedly recognized that district courts are entitled to treat an argument raised for the first
 time in a reply brief as waived." O'Neal v. Reilly, 961 F.3d 973, 974 (7th Cir. 2020); see also
 Griffin v. Bell, 694 F.3d 817, 822 (7th Cir. 2012) ("[A]rguments raised for the first time in a reply
 brief are deemed waived.").
 2
  Mr. Murphy writes that "the meat is not Halal on the kosher tray as well as the Passover tray they
 are not slaughtered by believing Jew's there for not Halal as well Allah name was not said before
                                                    4
Case 2:19-cv-00571-JRS-MJD Document 53 Filed 11/23/20 Page 5 of 8 PageID #: 267




 Mr. Murphy explicitly states that he follows "the very same sect as Roman Lee Jones" and knows

 that Mr. Jones is being provided halal pre-packaged meat. Id. at 1-5. In his reply, Mr. Murphy

 references—but does not provide quotes from or attachments to—an Islamic book called "Ascent

 to Felicity" which is an Islamic creed that he contends "clearly states" how to ritually slaughter

 meat and which meats to eat and not to eat. Id. at 3. He additionally references that the Holy Qur'an

 states to "eat the Food of the People of the Book[.]" Id. This does not demonstrate to the Court that

 Mr. Murphy's beliefs require him to eat meat.

        The Court's ruling in Jones v. Commissioner, IDOC is distinguishable from Mr. Murphy's

 arguments that he is entitled to preliminary injunctive relief. See No. 1:16-cv-2887-WTL-MJD,

 2017 WL 3398002 (S.D. Ind. Aug. 8, 2017). In Jones, the plaintiff claimed that his religious

 practices required him to maintain a "halal diet" that must avoid prohibited foods but that also must

 regularly incorporate meat. Id. at *2. "Although Jones would prefer to have halal meals, in the

 absence of halal meals, his religious beliefs allow him to eat kosher meals that include kosher

 meat." Id. Mr. Jones acknowledged that the kosher trays with the kosher meat were "acceptable."

 Id. at *3. This Court found that Mr. Jones had demonstrated that the kosher vegetarian diet

 provided by the prison required him to engage in conduct that seriously violated his religious

 beliefs by "foregoing meat provided by Allah." Id. It was not the kosher diet itself that was a

 substantial burden, but rather, the fact that the kosher diet provided by the facility was vegetarian

 only. Id. Accordingly, this Court entered an injunction that required that the IDOC provide Mr.

 Jones "with meals that provide halal or kosher meat on a regular basis" and concluded that "pre-

 packaged kosher trays served to inmates at prisons that do not have a kosher kitchen would,




 the slaughter Allah, Prophet Muhammad, Abu Hanafi order me-n-other to be very sure the food is
 Halal." Dkt. 51 at 4 [sic].
                                                  5
Case 2:19-cv-00571-JRS-MJD Document 53 Filed 11/23/20 Page 6 of 8 PageID #: 268




 according to the evidence presented to the Court, satisfy the requirements of Jones's religious

 beliefs." Id. (emphasis added). The decision was left up to the IDOC to decide which option was

 most effective but posited that kosher trays with meat were in compliance and permissible. The

 Seventh Circuit affirmed the decision noting that "there is overlap in halal and Jewish kosher

 requirements" and that some Muslims find kosher food to be an acceptable alternative to a purely

 halal diet. Jones, 915 F.3d at 1148 (Jones did not argue that the differences between kosher and

 halal diets mattered for his prison diet, rather he argued that a vegetarian diet was not nutritionally

 adequate. Jones filed his suit when his request for kosher trays that included meat were denied.).

        To the extent Mr. Murphy relies on the findings in Jones to establish his likelihood to

 succeed on the merits of his claims, he fails to meet this burden. In Jones, this Court ordered the

 provision of halal or kosher meat – not halal meat only. Moreover, in its review of this decision,

 the Seventh Circuit did not hold that a kosher diet itself created a substantial burden. Though it is

 presumable that even members of the same religious sect could hold different beliefs, Mr.

 Murphy's reference to the Jones case as support for his arguments is convoluted at best. His

 attempts to reference Jones seem to cut both ways – that he should receive meat like Mr. Jones

 argued but that kosher meat is unacceptable, while kosher meat was Mr. Jones' preference rather

 than his religious requirement. Mr. Murphy has not shown that his religious beliefs require him to

 eat meat. Moreover, his requests for relief reiterate this in his asking for the provision of a "halal

 meal" or "halal meat." By Mr. Murphy's own contentions, other than the kosher meat, he believes

 the kosher and Passover trays satisfy halal requirements in all other aspects.

        Mr. Murphy has provided no authority that the failure of the IDOC to provide him with a

 halal certified meal burdened him from practicing his religious beliefs. But see Hearn v. Kennell,

 No. 07-1235, 2009 WL 3460455 at *5 (C.D. Ill. Oct. 22, 2009) ("Although the plaintiff was not



                                                   6
Case 2:19-cv-00571-JRS-MJD Document 53 Filed 11/23/20 Page 7 of 8 PageID #: 269




 provided with a Halal diet, he was given multiple alternatives and was not forced to consume any

 foods that he believed were in violation of his faith. Further, there are no facts before this court

 that indicate the plaintiff's religion requires a Halal diet."), aff'd, 433 F. App'x 483 (7th Cir. 2011)

 (argument regarding district court's ruling on First Amendment and RLUIPA claims waived). The

 defendants' exhibits indicate that Mr. Murphy pled guilty to a disciplinary charge of unauthorized

 possession of food items in June 2019 when he voluntarily took a regular tray when he was on a

 kosher diet. Dkt. 48-1 at 2. Mr. Murphy's kosher diet was revoked, and he later reapplied in

 December 2019. Dkt. 48-2; dkt. 48-3. In his application for a religious diet, Mr. Murphy wrote that

 he "wanted halal" but was told that was not an option and stated, "I guess I take kosher to eat as

 half the way as Allah said to." Dkt. 48-3. Mr. Murphy was approved to receive a kosher diet on

 February 11, 2020, and continued to receive it when he filed his motion. Dkt. 48-4; dkt. 48-5. The

 Court finds no evidence in the record that Mr. Murphy was forced to eat any food in violation of

 his religious beliefs.

         The defendant argues that kosher, "a diet which by most standards meets Halal, without a

 further showing of Plaintiff's religious needs, does not constitute a substantial burden upon

 Plaintiff's religious exercise." Dkt. 48 at 7. The Court agrees. For the aforementioned reasons, Mr.

 Murphy has not shown a likelihood of success on the merits, and for these same reasons, he has

 not persuaded the Court that he will suffer irreparable harm by continuing to receive a kosher diet.

                                            IV. Conclusion

         "[A]n applicant for preliminary relief bears a significant burden[.]" Ill. Republican Party

 v. Pritzker, 973 F.3d 760, 763 (7th Cir. 2020). Mr. Murphy has not met that burden. Accordingly,

 his motion for preliminary injunction, dkt. [45], is DENIED.




                                                    7
Case 2:19-cv-00571-JRS-MJD Document 53 Filed 11/23/20 Page 8 of 8 PageID #: 270




        IT IS SO ORDERED.



        Date:    11/23/2020




 Distribution:

 JOSHUA WAYNE MURPHY
 149291
 WABASH VALLEY - CF
 WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
 6908 S. Old US Hwy 41
 P.O. Box 1111
 CARLISLE, IN 47838

 Thomas Joseph Flynn
 INDIANA ATTORNEY GENERAL
 tom.flynn@atg.in.gov

 Mollie Ann Slinker
 INDIANA ATTORNEY GENERAL
 mollie.slinker@atg.in.gov




                                      8
